DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

Claims 1 – 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed lever-type connector with a housing, a cover, a lever, and a binding band, the cover including a wire fixing portion which includes a first side wall located on an inner side of the cover, a second side wall located on an outer side of the cover and a bottom wall disposed between the first side wall and the second side wall, rotation of the lever is stopped by contact of a part of the lever with the second side wall at the connection start position, and the bottom wall includes two band insertion holes through which the binding band is inserted, along with the remaining elements of the claim.  
Suzuki discloses a cover located near a wire outlet portion, but the cover is not stopped by contact with a second side wall located on an outer side of the cover at the outlet. Flowers discloses a cover mounted to a housing and a lever that contacts a wall portion to stop rotation, but the rotation is stopped at the wall portion when the lever is at a connection end position, not a connection start position as required by the claim. Sugimoto discloses a wire securing band at a wire cover outlet portion. Pittenger, Allgood, and Sasaki each disclose connectors with levers mounted on housings, but each does not disclose the lever at a connection start position as stopped by a second side wall of a wire fixing portion as required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833